OPINION — AG — ** AD VALOREM TAXES — DELINQUENT ** QUESTION: " CAN THE COUNTY TREASURER SELL PROPERTY WHERE SPECIAL IMPROVEMENTS (PAVING) TAX IS DELINQUENT BUT WHERE AD VALOREM TAX IS FULLY PAID ? " — THE PROPERTY MAY BE SOLD FOR DELINQUENT IMPROVEMENT TAXES ALTHOUGH THE AD VALOREM TAX THEREON HAS BEEN FULLY PAID. IN SO HOLDING IT IS CONTEMPLATED THAT THE PROPERTY WOULD BE OFFERED FOR SALE AT AN ORIGINAL TAX SALE AND SUBSEQUENTLY SOLD AT A TAX RESALE IN CONFORMITY WITH THE STATUTES GOVERNING THE SALE AND RESALE OF PROPERTY FOR DELINQUENT TAXES. (INTEREST, PENALTIES, SPECIAL ASSESSMENTS) CITE: 11 Ohio St. 1162 [11-1162], 11 Ohio St. 1163 [11-1163], 68 Ohio St. 381 [68-381], 68 Ohio St. 432 [68-432] (P. C. LACKEY)